Per curiam.'
— The only question of any importance in this case is, whether a widow is entitled to so much of the estate of her deceased husband as is exempt by law from execution, when the husband has disposed of the property by his will, and the widow has renounced the will.
The principle which settles this question was decided at the last term, in the case of Turner v. Turner, 30 Miss. R. 428. It is there held, that the right of the widow to such property exists by *135descent or distribution, and that the statute never contemplated that the husband’s right to dispose of it by will or otherwise should be interfered with; that her right is not absolute, but dependent upon her husband dying without making any disposition of the property. If, as in that case, provision be made for her in the will, she will be precluded of her general right of distribution of his estate, unless she renounce the will. But if no provision be made for her in the will, and she renounce, yet she will be entitled only to her share of the estate generally, and is not entitled to any specific part of it which has been disposed of by the will. Consequently, whether provision be made for her in the will or not, or whether she renounce the will or not, she will not be entitled to specific property of this description which is disposed of by the will.
The judgment below is in opposition to this view, and is reversed, and the cause remanded.